In re Citizens Against Lawsuit Abuse;— Plaintiffis); applying for supervisory and/or remedial writs; Parish of East Baton Rouge, 19th Judicial District Court, Div. “A”, No. 437145; to the Court of Appeal, First Circuit, No. CW97 0885.
Granted. The judgment of the trial court is vacated and set aside. Under the peculiar circumstances of this case, we order the trial court to transfer this case to Civil District Court (Parish of Orleans) to be consolidated with Spitzfaden, et al. vs. Dow Corning Corp., 92-2589.
TRAYLOR, J., not on panel; recused.